UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-7111


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

RICKY EUGENE EVERHART, a/k/a Red,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville.      Richard L.
Voorhees, District Judge. (5:03-cr-00034-RLV-1)


Submitted:   November 2, 2012             Decided:   November 6, 2012


Before WILKINSON, KEENAN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ricky Eugene Everhart, Appellant Pro Se.     Amy Elizabeth Ray,
Assistant United States Attorney, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Ricky   Eugene   Everhart        appeals   the   district   court’s

order denying his 18 U.S.C. § 3582(c)(2) (2006) motion to reduce

his sentence pursuant to Amendment 750 to the U.S. Sentencing

Guidelines Manual (“USSG”) (2011).           A district court’s decision

on whether to reduce a sentence under § 3582(c)(2) is reviewed

for abuse of discretion, while its conclusion on the scope of

its legal authority under that provision is reviewed de novo.

United States v. Munn, 595 F.3d 183, 186 (4th Cir. 2010).

          Based on our review of the record, we conclude the

district court properly declined to reduce Everhart’s 188-month

sentence, which was the result of a downward variance granted to

ameliorate a sentencing disparity between Everhart and his co-

defendant and in recognition of Everhart’s family support and

rehabilitative efforts.     See USSG § 1B1.10(b)(2)(A), (B), p.s.

(directing that “the court shall not reduce the defendant’s term

of imprisonment under 18 U.S.C. § 3582(c)(2) and this policy

statement to a term that is less than the minimum of the amended

guideline range,” except when the defendant’s original sentence

was below the original Guidelines range due to the defendant’s

substantial   assistance   to   the       Government).     Accordingly,    we

affirm for the reasons stated by the district court.             See United

States v. Everhart, No. 5:03–cr–00034–RLV–1 (W.D.N.C. June 20,

2012).   We dispense with oral argument because the facts and

                                      2
legal    contentions   are   adequately   presented    in   the    materials

before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                    AFFIRMED




                                    3